DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-7 allowed over prior art of record.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 9-11 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Kawai [US 6550686 B2], in view of Breed [US 20110285982 A1].
As per claim 1, Kawai teaches an information processing method comprising:
obtaining measurement data for calculating biological information of a measurement subject from a sensor that performs measurement without contact (Kawai Fig 50, non-contact sensor obtaining measurements for calculating temperature information of a measurement subject.  As in claim 4, biological information includes body temperature);
based on content of the measurement data, classifying the measurement data into a group (Kawai Fig 49, Temperature distribution map, where the  measured temperature readings are classified into groups associated with positions of nose, mouth, eyes, ) associated with the measurement subject (Kawai Col 3 lines 1-5 “the control unit estimates a position of the face portion within the temperature distribution map, and the control unit estimates a position of a specific portion within the face portion ” implies groups used in calculations are inherently associated with at least a face position of subject), 
calculating the biological information from classified measurement data (Kawai Fig 51, temperature plot, where calculated temperatures are obtained for the different regions), and
comparing calculated biological information with a reference value associated with a group to which the measurement data belongs (Kawai Col 35 lines 15-16, reference value for eyes for determining open or closed.  Col 35 lines 20-29 reference values for mouth for determining open or closed.  Col 35 lines 30-35, reference values for nose); and
making a notification based on a result of the comparing (Kawai Col 35 lines 43-64, based on determined temperatures, position and temperature of cheek is determined and control signal (claimed notification) is sent to control unit for adjusting the air direction, amount temperature).
Kawai does not expressly teach classification associated with at least a direction of body of the measurement subject.  
Breed, in an analogous field, (see Breed ¶0717 “a neural network is used, to control heating an air-conditioning systems”, i.e. use of described control circuitry for air condition system, analogous to Kawai), teaches classification associated with at least a direction of body of the measurement subject (Breed ¶0230 “the occupant is classified from the acquired image or images, i.e., as an empty seat (classification 1), an infant carrier or an occupied rearward-facing child seat (classification 2), a child or occupied forward-facing child seat (classification 3) or an adult passenger (classification 4),”… This includes classification associated with at least a direction of body).  
In Kawai, the classification system is associated with providing temperature control based on detected face/ skin features.  Breed suggests additionally suing face/ skin information (Breed ¶0354, ¶0459) for classification and programming neural network, based on direction of the body of subjects.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system in Kawai by integrating classification and position tracking as in Breed.  The motivation would be to provide a neural network that provides air conditioning control based on the positon of child placed in the vehicle (Breed ¶0717).
As per claim 2,  Kawai in view of Breed further teaches wherein in the classifying of the measurement data, the measurement data is classified into the group using a machine learning model, the machine learning model being a model having machine-learned about classification of the measurement data into the group based on content of the measurement data (Kawai Col 12 lines 39-46 “from a difference between the temperature of the eyes and the nose and the skin temperature of the face section, the position of the eyes and the nose can be specified. Further, a position of the cheek section can be specified from the position of the eyes and the nose, and the temperature of the cheek section can be detected.”, the program perform learning about position of eyes, nose mouth and cheek based on the detected temperatures),
and in the machine learning, the reference value is a representative value of the biological information in the group and is calculated from the measurement data classified into the group (Kawai Fig 51, reference values computed from setting compartment to 25 degrees. See Col 34 lines 37-43).
As per claim 3, Kawai in view of Breed  further teaches causing the machine learning model to perform machine learning about classification of the measurement data into the group based on content of the measurement data (Kawai Fig 51), wherein in the machine learning, the representative value of the biological information in the group is calculated from measurement data classified into the group as the reference value of the group (Kawai Fig 51, Col 35 lines 10-42, representative values of eyes, nose and mouth for comparison is from measurement data).
As per claim 4, Kawai in view of Breed  further teaches wherein the sensor is a thermal image sensor, the biological information is a body temperature the measurement data is thermal image data obtained by the thermal image sensor (Kawai Fig 1 item 70 for body temperature measurement, Fig 10 related discussion in Col 11 discloses thermal image being used),
in the classifying the measurement data, the thermal image data is classified into the group based on a characteristic of a region indicating the measurement subject, the region being included in the thermal image data obtained by the thermal image sensor (Kawai Fig 1, Fig 49-51), and in the comparing, the body temperature of the measurement subject is calculated from classified thermal image data (Kawai Fig 1, Fig 49-51), and a calculated body temperature is compared with a reference value associated with a group to which the classified thermal image data belongs (Kawai Fig 51, Col 35 lines 10-42, comparison ranges of temperature for eyes, nose and mouth).
As per claim 9, Kawai in view of Breed further teaches wherein the notification based on the comparing is a comparison result between the biological information and the reference value or abnormality of the measurement subject (Kawai Col 35 control signals to blower is generated based on comparison with reference values and measured temperature).
As per claim 10, Kawai in view of Breed further teaches  further teaches an apparatus comprising a sensor that measures measurement data for calculating biological information of a measurement subject without contact (Kawai Fig 50 item 70); a processor (Kawai Fig 50 item 250); and a memory (Kawai item 251).  
Kawai in view of Breed does not expressly teach memory storing thereon a computer program, which when executed by the processor, causes the processor to perform operations.  However these limitations are directed to embody method of claim 1 in a “non-transitory computer readable medium”.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to embody method of Kawai in view of Breed  in a “memory storing thereon a computer program” so that the instructions can be automatically executed.  
As per claim 11, it has limitations similar to claim 10 and are rejected for same reasons as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793